Citation Nr: 0310636	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-09 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) and Regional Office (RO) 
in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for gouty arthritis, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel
INTRODUCTION

The veteran served on active duty from July 1968 to February 
1972, and from March 1972 to July 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
RO that, among other things, denied the benefit sought.  The 
veteran was notified of this action by letter in February 
1999, and he perfected his appeal in this regard in May 1999.

The veteran testified at a hearing before a Veterans Law 
Judge (VLJ) in Washington, DC in October 2002.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
This law is applicable to all claims filed on or after the 
date of enactment of the VCAA - November 9, 2000 - or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  VCAA includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be retrieved by 
VA.  38 U.S.C.A. § 5103(a) and (b) (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Subsequent to the enactment of the VCAA, the Board began 
taking action to develop cases here at the Board in lieu of 
remands to the RO.  See Board of Veterans' Appeals: Obtaining 
Evidence and Curing Procedural Defects Without Remanding, 67 
Fed. Reg. 3099 (Jan. 23, 2002) (codified at 38 C.F.R. 
§§ 19.9(a)(2), 19.9(a)(2)(ii) (2002)).  Pursuant to these 
regulations, in March 2003, the Board attempted to cure a 
procedural defect in this case by notifying the veteran of 
the enactment of the VCAA, as this had not been done 
previously.  On May 1, 2003, however, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, No. 02-
7304 (Fed. Cir. May 1, 2003) (DAV), invalidated the 
regulations under which the Board was acting.  Accordingly, 
the Board must remand the case to comply with the notice and 
duty to assist provisions contained in 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).

Additionally, the Board no longer employs the VLJ who 
conducted the veteran's October 2002 hearing in Washington, 
DC.  Accordingly, the veteran should be notified that he is 
entitled to another Board hearing.  

Under the circumstances described above, the case is REMANDED 
to the RO for the following:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the VCAA, 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and implementing 
regulations are fully complied with and 
satisfied.  

2.  The RO should then re-adjudicate the 
claim.  If the benefit sought is denied, 
the veteran should be informed the Board 
no longer employs the VLJ who conducted 
his October 2002 hearing in Washington, 
DC., that he has a right to another Board 
hearing, and that he should indicate 
whether he wants another Board hearing.  
The veteran and his representative also 
should be furnished with a supplemental 
statement of the case.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


